Exhibit Loan Agreement with Frost Bank for $300,000 due February 13, 2010 Principal $300,000.00 Loan Date 03-04-2008 Maturity 02-13-2010 Loan No. 9001 Call:/Coll 500 Account 4149431 Officer 792 Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any Item above containing “***” has been omitted due to text length limitations. Borrower: LABWIRE, INC, (TIN: 37-1501818) 14133 MEMORIAL STE 1 HOUSTON, TX 77079 Lender: THE FROST NATIONAL BANK BELLAIRE FINANCIAL CENTER P.O. BOX 1600 SAN ANTONIO, TX 78298 Principal Amount: $300,000.00 Date of Note: March 4. 2, INC. (“Borrower”) promises to pay to THE FROST NATIONAL BANK (“Lender”). or order, in lawful money of the United States of America the principal amount of Three Hundred Thousand & 00/100 Dollars ($300,000.00) or so much as may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of each advance until repayment of each advance or maturity whichever occurs first. CHOICE OF USURY CEILING AND INTEREST RATE. The Interest rate on this Note has been implemented under the “Weekly Ceiling” as referred to In Sections 303,002 and 303.003 of the Texas Finance Code. The terms, including the rate, or index, formula, or provision of law used to compute the rate on the Note, will be subject to revision as to current and future balances from time to time by notice from Lender In compliance with Section 303.103 of the Texas Finance Code. PAYMENT. Borrower will pay this loan in one payment of all outstanding principal plus all accrued unpaid Interest on February 13, 2010. In addition, Borrower will pay regular monthly payments of all accrued unpaid Interest due as of each payment date, beginning March 13, 2008, with all subsequent interest payments to be due on the same day of each month after that. Unless otherwise agreed or required by applicable law, payments will be applied first to any unpaid collection costs; then to any accrued unpaid interest; and then to principal. The annual interest rate for this Note Is computed on Q 365/360 basis; that is, by applying the rate of the annual Interest rate over a year of 360 days multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is outstanding, unless such calculation would result in a usurious rate in which case interest shall be calculated on a per diem basis of a year of 365 or 366 days, as the case may be. Borrower will pay Lender at Lender’s address shown above or at such other place as lender may designate in writing. VARIABLE INTEREST RATE. The interest rate on this Note Is subject to change from time to time based on changes in an index which is Lender’s Prime Rate (the “Index”), This is the rate Lender charges, or would charge, on 90-day unsecured loans to the most creditworthy corporate customers. This rate may or may not be the lowest rate available from Lender at any given time. Lender will tell Borrower the current Index rate upon Borrower’s request, the interest rate change will not occur more often than each day. Borrower understands that Lender may make loans based on other rates as well. The interest rate to be applied prior to maturity to the unpaid principal balance during this Note will be at a rate of 1.000 percentage point over the Index. NOTICE: Under no circumstances will the interest rate on this Note be more than the maximum rate allowed by applicable law. For purposes of this Note, the “maximum rate allowed by applicable law· means the greater of (AI the maximum rate of interest permitted under federal or other law applicable to the indebtedness evidenced by this Note, or (B) the “Weekly Ceiling” as referred to In Sections 303.002 and 303.003 of the Texas Finance Code. PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed earlier than it is due.
